MEMORANDUM **
Rigoberto Juarez, a native and citizen of Mexico, petitions pro se for review of a Board of Immigration Appeals decision dismissing his appeal of the immigration judge’s denial of his application for cancellation of removal based on his failure to establish exceptional and extremely unusual hardship to his United States citizen children. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary determination that Juarez failed to show exceptional and extremely unusual hardship to a qualifying relative. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d 975, 979 (9th Cir.2009). Juarez’s contentions that the immigration judge failed to properly consider and weigh all evidence of hardship do not raise a colorable due process claim. Martinz-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.